DETAILED ACTION
	New claims 69-88 are currently pending. These claims were restricted from the patented claims in the parent and grandparent applications, now US Patent Nos. 9,796,762 and 10,851,137. The instant claims 69-88 correspond to the Inventions of Groups V-VII (69-86 correspond to Group V, claim 87 corresponds to Group VI and claim 88 corresponds to Group VIII) in the Restriction Requirement mailed in the grandparent application 14/249,710 on 3/16/15.  The Examiner has determined it would not place an undue burden to examine these three Groups together.  Accordingly, in view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112-Written Description
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

2.	Claims 69-75 and 78-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to:
A method of reducing inflammation comprising administering to a subject in need thereof a Roseburia flagellin polypeptide sufficient to increase a level of IL-10 in the subject.
A method of modulating production of T cells in a subject comprising administering to a subject in need thereof a Roseburia flagellin polypeptide sufficient to modulate the production of T cells in the subject.
A method of regulating an immune system of a subject comprising administering to a subject in need thereof a Roseburia flagellin polypeptide sufficient regulate the immune system in the subject.
Independent claims 69, 87 and 88 allow for any flagellin polypeptide from Roseburia and subsequent claims recite the polypeptide is 75-85% identical to amino acids 79-117 of SEQ ID NO: 2.
However, the instant specification has only described a Roseburia flagellin having the amino acid of SEQ ID NO: 2. There are many different species of Roseburia and many different flagellins encompassed by the claims without adequate written description.  Further, the structures of the variants having 75-85% identity are not adequately described.  It is unclear the possible changes which are acceptable and will create a sequence which can produce a polypeptide possessing the recited function, e.g., the ability to treat an inflammatory or autoimmune disorder. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification 
The purpose of the “written description” requirement is broader than tomerely explain how to “make and use”; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the “writtendescription” inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, “’Written Description” Requirement (66 FR 1099-1111, January 5,2001) state, “[p]ossession may be shown in a variety of ways including description of an actual 
As evidenced by Greenspan et al (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al recommends defining anepitope by the structural characterization of the molecular interface between theantigen and the antibody is necessary to define an “epitope” (page 937, column 2).
The scope of the claim includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesefragments or variants of the claimed polypeptides. There is no teaching in thespecification regarding which 25-15% of the structure can be varied and still produce a polypeptide which has the required immunogenic/treatment capabilities.  Although the 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants a polypeptide having SEQ ID NO: 2, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolypeptides in the methods as instantly claimed. 

Claim Rejections – 35 USC § 112-Enablement
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 69-75 and 78-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are drawn to:
A method of reducing inflammation comprising administering to a subject in need thereof a Roseburia flagellin polypeptide sufficient to increase a level of IL-10 in the subject.
A method of modulating production of T cells in a subject comprising administering to a subject in need thereof a Roseburia flagellin polypeptide sufficient to modulate the production of T cells in the subject.
A method of regulating an immune system of a subject comprising administering to a subject in need thereof a Roseburia flagellin polypeptide sufficient regulate the immune system in the subject.
Independent claims 69, 87 and 88 allow for any flagellin polypeptide from Roseburia and subsequent claims recite the polypeptide is 75-85% identical to amino acids 79-117 of SEQ ID NO: 2.
a priori, but must be determined from case to case by painstaking experimental study.  The instant 
Further, the specification does not provide results demonstrating that the broadly claimed flagellins and their variants can effectively reduce inflammation, modulate immune response and/or modulate production of T cells.  No results are provided to substantiate this claim.  The claims broadly allow for the use of any Roseburia flagellin and variants.  No results are provided to substantiate this claim.  This breadth is not enabled.  The art is highly unpredictable.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of a flagellin having the amino acid sequence set forth in  SEQ ID NO: 2, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, 
Claim Rejections - 35 USC § 112-2nd paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 88 recites a method of ‘regulating an immune system of a subject’.  The metes and bounds of this invention cannot be understood because it is not clear how the flagellin is ‘regulating’ the immune system.  In what manner is it ‘regulating’?  Is it preventing an immune response, stimulating and immune response, etc.  The method is unclear. While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 69-75 and 78-88 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Duck, et al (Inflamm. Bowel Dis. 13(10): 1191-1201. October 2007. The Isolation of Flagellated Bacteria Implicated in Crohn's Disease. Corresponding to EMBL/GenBank/DDBJ databases/ Accession # A71ZH9-9FIRM- 100% identity) in view of Salonen et al (Microbiology. 2010. 156: 3205-3215).  
Duck et al teaches that Flagellin bacteria are a dominant antigen in Crohn's disease.  The reference teaches the isolation of a bacterial Flagellin from Roseburia which is 100% identical to Applicant's SEQ ID NO: 2. See sequence alignment in Public PAIR.  Salonen et al is cited to show that it was well known in the prior art that gastrointestinal microbiota have implications in the development of irritable bowel system (IBS).  Page 3207, column 2 recites that bacterial flagellins have previously been recognized as triggers of elevated reactivity in Crohn’s disease patients and a subset of IBS patients.  Crohn’s disease causes inflammation of the digestive tract and the inflammation can involve different areas of the digestive tract in different people.
Accordingly, it would have been prima facie obvious for one of ordinary skill in the art to use a well-known flagellin which has been implicated in several gastrointestinal disorders which cause inflammation in a subject, including Crohn’s, as a .

Allowable Subject Matter
7.	Claims 76 and 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior art of Record, not presently relied on:
A)  Mulder et al. Submitted (AUG-2011) to the EMBL/GenBank/DDBJ databases. 98.9% sequence identity to SEQ ID NO: 2. Accession #  G2SZK6; -directional cross-talk between a Clostridium symbiont, Roseburia hominis, the gut immune system and appetite regulation.";


B) Pajon et al "The genome sequence of Roseburia intestinalis XB6B4.";
Submitted (MAR-2010) to the EMBL/GenBank/DDBJ databases. Accession No. D4KYS8. 80.4% sequence identity to SEQ ID NO: 2.

   C) Martin J.H., et al "Cloning, nucleotide sequence, and taxonomic implications of the
   flagellin gene of Roseburia cecicola.";J. Bacteriol. 170:2612-2617(1988).  80.3% sequence identity to SEQ ID NO: 2.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/10/21